Citation Nr: 1045449	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-29 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The Veteran served as a member of the United States Navy, with 
active service from March 1955 to December 1981.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a March 2008 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma (the RO).  

In April 2009 statement, the Veteran indicated his desire to 
present evidence and testimony at a VA hearing before a Veterans 
Law Judge.  Such a hearing was scheduled.  In May 2010 
correspondence, the Veteran stated that he could not attend such 
a hearing.  The Veteran did not request that another hearing be 
scheduled.  The hearing request is therefore deemed to have been 
withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2010).  


FINDING OF FACT

The Veteran died in July 2010.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this claim at this time. 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. §20.1302 (2010); but see Veterans' 
Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 
Stat. 4145, 4151 (2008).  




(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2010, while this case was pending before the Board, 
the Board received notification from the RO that the Veteran had 
died in July 2010.  A copy of a Social Security Administration 
inquiry sheet verifying the Veteran's date of death has been 
associated with the Veteran's VA claims folder.

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death of 
the Veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  See 38 C.F.R. § 20.1106 (2010).

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).

ORDER

The appeal is dismissed.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


